Pottle, J.
It appears from the record and the brief that the plaintiff in -error was a white man with a wife and children. He became involved in a difficulty with one of his cousins and drew a pistol on him. The cousin did riot institute the prosecution, but was compelled to testify. The accused was convicted of carrying a pistol without a license, but was recommended to clemency by the jury. In spite of this recommendation and the eloquent plea of his counsel which appears in the record, the court imposed an unconditional sentence of two months in the chain-gang. The judge of the superior court approved the sentence on certiorari. It is perhaps true that the sentence was unduly severe, but the judgment imposed was not erroneous, and the authority of this court is limited to the correction of errors of law. There was evidence which authorized a conviction, and no error of law was committed.

Judgment affirmed.